Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 06, 2020

The Court of Appeals hereby passes the following order:

A20A1062. JAMES A. SPIES, JR. v. JEFFREY T. WHEELOCK ET AL.

      This appeal was docketed on January 8, 2020. The appellant’s brief and
enumeration of errors were due to be filed no later than January 28, 2020. See Court
of Appeals Rules 22 (a) and 23 (a). On January 27, 2020, appellant filed a request for
extension to file his brief and a 30-day extension was granted by this Court.
Appellant has not timely filed a brief and enumeration of errors, and no further
extension of time for filing has been filed. Accordingly, this appeal is DISMISSED.
See Court of Appeals Rules 7 and 23 (a).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/06/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.